
	
		I
		112th CONGRESS
		1st Session
		H. R. 1597
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To permanently prohibit oil and gas leasing off the coast
		  of the State of California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 California Ocean and Coastal
			 Protection Act.
		2.Prohibition of
			 oil and gas leasing in certain areas of the outer Continental
			 ShelfSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end
			 the following:
			
				(q)Prohibition of
				oil and gas leasing in certain areas of the outer continental shelf
					(1)In
				generalNotwithstanding any other provision of this Act or any
				other law and except as provided in paragraph (2), beginning on the date of
				enactment of this subsection, the conduct of oil and gas preleasing, leasing,
				and related activities is prohibited in areas of the outer Continental Shelf
				located off the coast of the State of California.
					(2)EffectNothing in this subsection affects any
				rights under leases issued under this Act before the date of enactment of this
				subsection.
					.
		
